Title: To Alexander Hamilton from Samuel Hodgdon, 19 May 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


Intendant of Stores OfficeWar Department 19th May 1800.
Sir
I have received from the Secretary of War, a copy of his letter to you relative to the reduction of the twelve Regiments on the 14th of June next, and informing you that directions will be given by me for the transportation and deposit of the Military supplies with the Troops.
Agreeably to this notice I have the honor to inform you that it is proposed to deposit every species of Stores at Scotch Plains or its vicinity at New York—and those at Uxbridge or in its neighborhood at Springfield, in Massachusets. Those at the former named place will be addressed to Colo Ebenezer Stevens Agent for the War Department. Those at the last mentioned place to Colo. Joseph Williams Pay Master and Storekeeper at the works carrying on there for the Public. You will be pleased to give the necessary orders accordingly. The Stores after being properly disposed for transportation by those who have the charge of them will be delivered to the Deputy Qr Mr. Genl. for transportation to their respective destinations. Invoices will be forwarded with the Stores expressive of their kinds number & condition & receipts will be taken for them when delivered, to enable the persons in trust to exonerate themselves on the final adjustment of the Accounts of the Regiments to which they belong. The Dy. Qr Mr. Genl. and the persons to whom the stores are to be addressed will be instructed & enabled to co-operate in effecting the business. I am sir, with consideration &c.
Samuel Hodgdon
Genl. Alexr. Hamilton
